                      Case 1:21-cr-00083-TNM Document 36 Filed 07/14/21 Page 1 of 1
Government
Plaintiff                                     VS.                            Civil/Criminal No.
Defendant
Joint


EXHIBIT      DESCRIPTION OF EXHIBITS         MARKED      RECEIVED             WITNESS             EXHIBITS
NUMBER                                       FOR I.D.        IN                                   SENT INTO
                                                         EVIDENCE                                 JURY
                                                                                                  (date & time)
